Exhibit 10.01

 



INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made on July __, 2015, by and
between Gas Natural Inc., an Ohio corporation (the “Corporation”), and
_____________ (the “Indemnitee”). The effective date of this Agreement shall be
July 1, 2015. The provisions of this Agreement shall survive the termination of
the Indemnitee’s service as a director or agent of the Corporation, but only
with respect to such period of time during which Indemnitee served in such
capacity.

 

Recitals

 

A. The Indemnitee is a director, officer, employee, fiduciary or agent of the
Corporation or its subsidiaries.

 

B. Section 1701.13 of the Ohio Business Corporation Act (the “Act”), under which
the Corporation is organized, empowers the Corporation to indemnify its
officers, directors, employees and agents by agreement and to indemnify persons
who serve, at the request of the Corporation, as the directors, officers,
employees or agents of other corporations or enterprises.

 

C. The Corporation has furnished, at its expense, directors and officers
liability insurance (“D&O Insurance”) protecting its directors and officers in
connection with their performance of services for the Corporation.

 

D. The Corporation believes that (i) litigation against corporate directors and
officers, regardless of whether meritorious, is expensive and time-consuming for
the individual to defend; (ii) there is a risk of a judgment or settlement in
litigation in which a corporate director or officer was neither culpable nor
profited personally to the detriment of the Corporation; (iii) it is
increasingly difficult to attract and keep qualified directors and officers
because of such potential liabilities; (iv) it is important for a director or
officer to have assurance that indemnification will be available if the
individual acts in accordance with reasonable business standards; and (v)
because available D&O Insurance and the indemnification available from the
Corporation, other than by means of this Agreement, may not be adequate to fully
protect the Corporation’s directors and officers against the problems described
above, it is in the best interest of the Corporation and its shareholders for
the Corporation to contractually obligate itself to indemnify its directors and
officers and to set forth the details of such indemnification.

 

E. Based upon the conclusions stated in Recital D above, in consideration of
Indemnitee’s service to the Corporation, the Corporation wishes to enter into
this Agreement with Indemnitee.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

 

Section 1     Generally. To the fullest extent permitted by the laws of the
State of Ohio and subject to the exclusions and exceptions set forth in the Act:

 

(a) The Corporation and its subsidiaries shall indemnify Indemnitee if
Indemnitee was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding by reason of the
fact that Indemnitee is or was an agent of the Corporation acting in any
official capacity, including that as a director. For the avoidance of doubt, the
foregoing indemnification obligation includes, without limitation, claims for
monetary damages against Indemnitee in respect of an alleged breach of fiduciary
duties.

 



1

 

 

(b) The indemnification provided by this Section 1 shall be from and against any
and all expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such action, suit or proceeding, provided the Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, in the case of a criminal action, suit or
proceeding, the Indemnitee had no reasonable cause to believe that his or her
conduct was unlawful.

 

(c) The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in
accordance with the standards set forth in Section 1(b).

 

Section 2     Determination that Indemnification is Proper. Any indemnification
hereunder shall (unless otherwise ordered by a court) be made by the Corporation
unless a determination is made that indemnification of such person is not proper
in the circumstances because he or she has not satisfied the applicable standard
of conduct set forth in Section 1(b) hereof. Any such determination shall be
made either (i) by a majority vote of a quorum of the directors who are not
parties to the action, suit or proceeding in question (“disinterested
directors”), even if less than a quorum of the full Board of Directors, or (ii)
by a majority vote of a committee of disinterested directors designated by
majority vote of disinterested directors, even if less than a quorum, or (iii)
by a majority vote of a quorum of the outstanding shares of stock of all classes
entitled to vote on the matter, voting as a single class, which quorum shall
consist of stockholders who are not at that time parties to the action, suit or
proceeding in question, or (iv) by independent legal counsel, or (v) by a court
of competent jurisdiction. However, if a final, non-appealable determination is
made by a court of competent jurisdiction that such person satisfied the
applicable standards of conduct set forth in Section 1(b) hereof, then
indemnification under this Agreement shall be available as though no such
determination under Section 2 (i) through (v) hereof shall have been made.

 

Section 3     Advance Payment of Expenses; Notification and Defense of Claim.

 

(a) Upon execution by Indemnitee of an agreement to repay any advancement of
expenses in accordance with the Act, expenses incurred by Indemnitee in
defending a threatened or pending action, suit or proceeding, or in connection
with an enforcement action pursuant to Section 4(b), shall be paid by the
Corporation or its subsidiaries in advance of the final disposition of such
action, suit or proceeding. Advances shall be unsecured and interest-free.

 

(b) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim thereof is to be made
against the Corporation hereunder, notify the Corporation of the commencement
thereof. The failure to promptly notify the Corporation of the commencement of
the action, suit or proceeding, or Indemnitee’s request for indemnification,
will not relieve the Corporation from any liability that it may have to
Indemnitee hereunder, except to the extent the Corporation is prejudiced in its
defense of such action, suit or proceeding as a result of such failure.

 



2

 

 

(c) In the event the Corporation shall be obligated to pay the expenses of
Indemnitee with respect to an action, suit or proceeding, as provided in this
Agreement, the Corporation, if appropriate, shall be entitled to assume the
defense of such action, suit or proceeding, with counsel reasonably acceptable
to Indemnitee, upon the delivery to Indemnitee of written notice of its election
to do so. After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Corporation, the Corporation will not
be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same action, suit or
proceeding, provided that (1) Indemnitee shall have the right to employ
Indemnitee’s own counsel in such action, suit or proceeding at Indemnitee’s
expense and (2) if (i) the employment of counsel by Indemnitee has been
previously authorized in writing by the Corporation, (ii) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position, or reasonably believes that a conflict is
likely to arise, on any material issue between the Corporation and Indemnitee in
the conduct of any such defense or (iii) the Corporation shall not, in fact,
have employed counsel to assume the defense of such action, suit or proceeding,
then the fees and expenses of Indemnitee’s counsel shall be at the expense of
the Corporation, except as otherwise expressly provided by this Agreement. The
Corporation shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim as to which counsel for the Corporation or Indemnitee
shall have reasonably made the conclusion provided for in clause (2)(ii) above.

 

Section 4     Procedure for Indemnification.

 

(a) To obtain indemnification, Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification.

 

(b) The Corporation’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within 60 days
following receipt of a request for indemnification pursuant to Section 4(a). The
right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 60-day period. It shall be a defense to any such action (other than an
action brought to enforce a claim for the advance of costs, charges and expenses
under Section 4 hereof where the required undertaking, if any, has been received
by the Corporation) that Indemnitee has not met the standard of conduct set
forth in Section 1 hereof, but the burden of proving such defense by clear and
convincing evidence shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors or one of its committees, its
independent legal counsel, and its stockholders) to have made a determination
prior to the commencement of such action that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct set forth in Section 1 hereof, nor the fact that there has been an
actual determination by the Corporation (including its Board of Directors or one
of its committees, its independent legal counsel, and its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has or has not met the
applicable standard of conduct.

 

(c) The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification pursuant to this
Section 4, and the Corporation shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption. Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Corporation overcomes such presumption by clear and
convincing evidence.

 

Section 5     Insurance and Subrogation.

 

(a) The Corporation shall purchase and maintain insurance on behalf of
Indemnitee who is or was an agent of the Corporation against any liability
asserted against, and incurred by, Indemnitee or on Indemnitee’s behalf in any
such capacity, or arising out of Indemnitee’s status as such, whether or not the
Corporation would have the power to indemnify Indemnitee against such liability
under the provisions of this Agreement. If the Corporation has such insurance in
effect at the time the Corporation receives from Indemnitee any notice of the
commencement of a proceeding, the Corporation shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the policy. The Corporation shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

 



3

 

 

(b) In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights in accordance with the terms of such
insurance policy. The Corporation shall pay or reimburse all expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.

 

Section 6     Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

 

(a) The term “agent” of the Corporation shall be broadly construed and shall
include any person who is or was a director, officer, employee, fiduciary or is
or was otherwise acting on behalf of the Corporation of the Corporation or a
subsidiary of the Corporation; or is or was serving at the request of, for the
convenience of, or to represent the interests of the Corporation or a subsidiary
of the Corporation as a director, an officer, an employee, an associate, a
fiduciary, a manager, a member, a partner, a promoter, a trustee, or an agent of
another foreign or domestic corporation, partnership, joint venture, trust or
other entity or of an employee benefit plan.

  

(b) The term “official capacity” shall be broadly construed and shall include
Indemnitee’s service as an officer, director (including serving as a member of
any committee of the board of directors) and/or agent of the Corporation or a
subsidiary of the Corporation and/or at the request of, for the convenience of,
or to represent the interests of the Corporation or a subsidiary of the
Corporation, and in such capacity shall include service as a trustee, fiduciary,
agent or similar status (including, without limitation, a manager of a limited
liability company) with respect to the Corporation or a subsidiary of the
Corporation.

 

(c) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit or proceeding, whether
civil, criminal, administrative, legislative, or investigative and whether
formal or informal.

 

(d) The term “expenses” shall be broadly construed and shall include, without
limitation, all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees and related disbursements,
appeal bonds, other out-of-pocket costs and reasonable compensation for time
spent by Indemnitee for which Indemnitee is not otherwise compensated by the
Corporation or any third party, provided that the rate of compensation and
estimated time involved is approved by the Board, which approval shall not be
unreasonably withheld), actually and reasonably incurred by Indemnitee in
connection with (i) the investigation, defense or appeal of a proceeding (ii)
serving as an actual or prospective witness in any matter arising out of, or in
any way related to Indemnitee’s service in an official capacity on behalf of the
Corporation, (iii) any voluntary or required interviews or depositions with
respect to any matter arising out of, or in any way related to, Indemnitee’s
official capacity, or (iv) establishing or enforcing a right to indemnification
under this Agreement, the Act or otherwise.

 



4

 

 

(e) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever (including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the
Corporation), any penalties or excise taxes assessed on a person with respect to
an employee benefit plan, any federal, state or local taxes imposed on an
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, and all other liabilities of any kind or nature incurred by
Indemnitee as a result of, or in connection with, an action, suit or proceeding.

 

(f) The term “Corporation” shall include, without limitation and in addition to
the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of, for the convenience of, or
to represent the interests of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as he or she would have with respect to such constituent
corporation if its separate existence had continued.

 

(g) The term “serving at the request of the Corporation” shall include, without
limitation, any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.

 

(h) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to in this Agreement.

 

(i) The term “employee benefit plan” shall be broadly construed and shall
include, without limitation, the Corporation’s Employee Stock Ownership Plan.

 

Section 7     Certain Settlement Provisions. The Corporation shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any action, suit or proceeding without the Corporation’s prior
written consent, which shall not be unreasonably withheld. The Corporation shall
not settle any action, suit or proceeding in any manner that would impose any
fine or other obligation on Indemnitee without Indemnitee’s prior written
consent, which shall not be unreasonably withheld.

 

Section 8     Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation and its subsidiaries shall nevertheless indemnify Indemnitee as
to costs, charges and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement with respect to any action, suit or proceeding,
including an action by or in the right of the Corporation, to the full extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated and to the full extent permitted by applicable law.

 



5

 

 

Section 9     Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Corporation and its
subsidiaries shall, to the fullest extent permitted by law, contribute to the
payment of Indemnitee's expenses in an amount that is just and equitable under
the circumstances. The Corporation and the Indemnitee agree that in the absence
of personal enrichment of the Indemnitee, or acts of intentional fraud or
dishonesty or criminal conduct on the part of the Indemnitee, it would not be
just and equitable for the Indemnitee to contribute to the payment of expenses
arising out of an action, suit or proceeding in an amount greater than: (i) in a
case where the Indemnitee is a director of the Corporation or any of its
subsidiaries but not an officer of either, the amount of all Board and committee
retainers and meeting fees paid to the Indemnitee for serving as a director
during the three months preceding the commencement of such action, suit or
proceeding; or (ii) in a case where the Indemnitee is a director of the Company
or any of its subsidiaries and is an officer of either, the amount set forth in
clause (i) plus 10% of the annual base salary paid to the Indemnitee for serving
as such officer(s) during the 12 months preceding the commencement of such
action, suit or proceeding; or (iii) in a case where the Indemnitee is only an
officer of the Company or any of its subsidiaries, 10% of the annual base salary
paid to the Indemnitee for serving as such officer(s) during the 12 months
preceding the commencement of such action, suit or proceeding. The Corporation
and its subsidiaries shall contribute to the payment of expenses covered hereby
to the extent not payable by the Indemnified Person pursuant to the contribution
provisions set forth in the preceding sentence.

 

Section 10     Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

 

If to the Corporation:

Gregory J. Osborne

1375 E. 9th Street

Suite 3100

Cleveland, Ohio 44114

 

  With a copy to: Christopher J. Hubbert     Kohrman Jackson & Krantz LLP    
1375 E. 9th Street     29th Floor     Cleveland, Ohio 44114

 

If to Indemnitee:

__________________

 

__________________

 

__________________

 

 

Section 11     Subsequent Legislation. If the Act is amended after adoption of
this Agreement (i) to expand further the indemnification permitted to directors
or officers, then the Corporation shall indemnify Indemnitee to the fullest
extent permitted by the Act, as so amended or (ii) to limit the indemnification
permitted to directors or officers, then the Corporation shall indemnify
Indemnitee to the fullest extent permitted under this Agreement and applicable
law as if such limitation shall not have been enacted.

 

Section 12     Limitations of Actions. The parties to this Agreement, intending
to contractually shorten the applicable statute of limitations, agree that no
action will be brought by or on behalf of the Corporation against Indemnitee or
Indemnitee’s heirs or personal representatives relating to Indemnitee’s service
as a director, after the expiration of six months from the date Indemnitee
ceases (for any reason) to serve as a director of the Corporation, and any claim
or cause of action of the Corporation will be extinguished and deemed released
unless asserted by the filing of a legal action before the expiration of such
period.

 



6

 

 

Section 13     Nonexclusivity. The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Corporation’s Articles of Incorporation or Code of Regulations, both as
to action in Indemnitee’s official capacity and Indemnitee’s action as an agent
of the Corporation, in any court in which a proceeding is brought, and
Indemnitee’s rights hereunder shall continue after Indemnitee has ceased acting
as an agent of the Corporation and shall inure to the benefit of the heirs,
executors and administrators of Indemnitee. No amendment, alteration or repeal
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her corporate status prior to such amendment,
alteration or repeal. To the extent that a change in the Act, whether by statute
or judicial decision, permits greater indemnification or advancement of expenses
than would be afforded currently under the Articles of Incorporation, Code of
Regulations and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.

 

Section 14     Enforcement. The Corporation and its subsidiaries shall be
precluded from asserting in any judicial proceeding that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Corporation agrees that its execution of this Agreement shall constitute a
stipulation by which it shall be irrevocably bound in any court of competent
jurisdiction in which a proceeding by Indemnitee for enforcement of his rights
hereunder shall have been commenced, continued or appealed, that its obligations
set forth in this Agreement are unique and special, and that failure of the
Corporation to comply with the provisions of this Agreement will cause
irreparable and irremediable injury to Indemnitee, for which a remedy at law
will be inadequate. As a result, in addition to any other right or remedy
Indemnitee may have at law or in equity with respect to breach of this
Agreement, Indemnitee shall be entitled to injunctive or mandatory relief
directing specific performance by the Corporation of its obligations under this
Agreement.

 

Section 15     Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law

 

Section 16     Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Articles of
Incorporation, Code of Regulations, the Act and any other applicable law, and
shall not be deemed a substitute therefor, and does not diminish or abrogate any
rights of Indemnitee thereunder.

 

Section 17     Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

Section 18     Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.

 



7

 

 

Section 19     Supercedes Prior Agreement. This Agreement supercedes any prior
indemnification agreement between Indemnitee and the Corporation or its
predecessors.

 

Section 20     Governing Law. This Agreement shall be governed exclusively by
and construed according to the laws of the State of Ohio without regard to
conflict-of-laws principles. If a court of competent jurisdiction shall make a
final determination that the provisions of the law of any state other than Ohio
govern indemnification by the Corporation of its officers and directors, then
the indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.

 

Section 21     Employment Rights. Nothing in this Agreement is intended to
create in Indemnitee any right to employment or continued employment.

 

Section 22     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

 

Section 23     Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

   

 

  GAS NATURAL INC.         By:     Name: Gregory J. Osborne   Its:   President
and Chief Executive Officer         INDEMNITEE        

 

 

Name:

 



8

 

